877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darrick ROGERS, Sr., Plaintiff-Appellant,v.Arnold R. JAGO, Supt., Smith, Officer, Defendants-Appellees.
No. 88-4163.
United States Court of Appeals, Sixth Circuit.
June 19, 1989.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and JULIAN A. COOK, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 alleging that defendant prison guard Smith directed a racial epithet at plaintiff during plaintiff's incarceration at the London [Ohio] Correctional Institution.  The district court granted defendants' motion to dismiss the complaint and the instant appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.  Plaintiff has also filed a motion for miscellaneous relief.


4
Upon consideration, we find that the district court correctly disposed of the case at bar.  Mere vituperation or disparagement, no matter how repugnant, cannot amount to a violation of a federal constitutional right.    McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir.), cert. denied, 464 U.S. 998 (1983);  Johnson v. Glick, 481 F.2d 1028, 1033 n. 7 (2d Cir.), cert. denied, 414 U.S. 1033 (1973).  The complaint lacks merit.


5
Accordingly, the motion is denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation